Title: From George Washington to James McHenry, 27 March 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 27th March 1798

Your favour of——came safe, and in due time; for the information contained in it I thank you; your request was immediately complied with, as every one of a similar nature shall be.
A Report is circulated in Alexandria and its vicinity, transmitted (it is said) in private letters from Philadelphia, that a correspondence has been discovered, or more properly, letters have been intercepted from some M——rs of C—g—ss to the D—ct—y of F——, of a treasonable nature. Containing, among other matters, advice not to receive our Envoys; on the contrary, to menace us with hostile appearances, and they might rely upon bringing the U. States to her terms. The name of one person has been mentioned to me.

Cruel must these reports be, if unfounded; and if founded, what punishment can be too great for the Actors in so diabolical a Drama. The period is big with events, but what it will produce is beyond the reach of human Ken. On this, as upon all other occasions, I hope the best. It has always been my belief that Providence has not led us so far in the path of Independence of one Nation, to throw us into the Arms of another. And that the machinations of those who are attempting it, will, sooner or later, recoil upon their own heads. Heaven grant it may happen soon, upon all those whose conduct deserve it. With truth I am always Yours

Go: Washington

